Por cuanto el apelante ha dejado de proseguir la apelación con diligencia y ha dejado transcurrir más de noventa días desde la fecha de la apelación sin haber traído la transcrip-ción del récord o de otro modo cumplido con la Regla 59 del Reglamento de este tribunal, se desestima la apelación entablada contra resolución de la Corte de Distrito de San Juan de noviembre 2, 1926, y en su consecuencia se deja sin efecto la orden de este tribunal de diciembre 4, 1926, por la cual se ordenó la suspensión de la ejecución del remate de las fincas objeto de--la tercería.